/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020, 07/19/2021, and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner notes that claims 5 and 6 should be reverse since claim 6 is dependent from claim 3 and claim 5 is dependent from claim 1. This will be corrected upon allowance and no action is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 13, and 15  are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Blank (US PUB NO 2018/0257657).
Regarding claim 1:
Blank teaches:
A work machine (Mobile machine 102 can be any of a variety of different mobile machines, such as an agricultural machine, a construction machine, a turf management machine, among others. [0019]) comprising:
a work machine actuator (one or more controlled systems 134, and it can include a wide variety of other machine functionality 136 [0022]);
a position sensor configured to sense a geographic position of the work machine on a worksite (Position sensor 138 illustratively senses a geographic position of mobile machine 102 and generates a position signal indicative of that position. Sensor 138 can be, for instance, a global positioning system (GPS) receiver, a dead reckoning sensor, a cellular triangulation sensor, or a wide variety of other sensors. [0024]); and
a control system (logic systems as shown in fig. 1; fig. 1, aggregation logic 122, slip estimation logic 124, yield impact determination system 130, control signal generator 132, top soil compaction stress mapping logic 154, subsoil compaction stress mapping logic 156) configured to:
receive an indication of a thematic map of the worksite (Architecture 100 also shows that mobile machine 102 can receive soil data 112 and historical compaction map data 114. [0021]; Mapping system 128 can include logic for generating a single soil map, or for generating a soil map for top soil and a soil map for subsoil. In one example, system 128 includes top soil compaction stress mapping logic 154, subsoil compaction stress mapping logic 156, and it can include a wide variety of other items 158. [0023]) that maps variable values to different geographic locations on the worksite (Data items 112 and 114 may be received over network 108 from one or more remote systems 106, or they can be received directly, such as through an operator input or otherwise. Soil data 112 can include a wide variety of different types of information about the soil over which mobile machine 102 is traveling. For instance, it can include the soil type, the soil moisture level, or a wide variety of other soil characteristics. Historic compaction map data 114 can represent a historic compaction map that is indicative of a compaction state of the soil based on historic activities or a direct measurement, for example. The map can reflect, for instance, the estimated or measured compaction of the soil, throughout the geographical area of the worksite (e.g. field) given its soil type, given the number of historical passes over the soil by mobile machine 102 or other mobile machines, the location of those passes, etc [0021]);
generate a set of clusters (Sensitive area identifier 180 illustratively generates a representation of sensitive areas 184 that can be provided, along with vehicle location/path indicator 186 to dynamic adjustment signal generator 182. [0039]) based on the variable values (Sensitive area identifier 180, in one example, includes plant locator logic 188, root zone extrapolator logic 190, machine/soil data influence determination logic 192, cost function logic 194, and it can include other items 196. [0040]) and a geospatial control zone constraint (Also, at some point, sensitive area identifier 180 generates the sensitive area representation 184 that represents areas in the field that will be sensitive to additional soil compaction, with respect to yield. Determination of these types of yield impacting zones in the field is indicated by block 284 in the flow diagram of FIG. 4. As discussed above with respect to FIG. 2, this can be done by identifying the plant location as indicated by block 286, and extrapolating the root zone as indicated by block 288, and then identifying the yield impacting zones (or sensitive areas) from that information, as indicated by block 290. The yield impacting zones can be determined in a wide variety of other ways as well, and this is indicated by block 292. [0051]);
identify, based on the set of clusters (Projected yield adjustment logic 222 then generates a projected yield impact map based on the compaction correlation metric 221. This is indicated by block 302. For instance, it can apply the compaction correlation metric 221 to a projected yield map for the field to adjust the projected yield map, based upon the compaction correlation metric 221. By way of example, it may be that the projected yield map projects a yield for the field but does not consider the affect of additional soil compaction on the yield. Projected yield adjustment logic 222 can apply the correlation metric 221 to adjust the projected yield values for the field, based upon additional soil compaction that has occurred, or that is estimated to occur in the field. Applying the compaction correlation metric 221 to the projected field map is indicated by block 304. [0055]), a plurality of control zones that are correlated to the worksite (Yield impact map generation logic 224 can then generate a map that shows various items. For instance, it can show avoidable compaction areas where, if future operations are adjusted, such as to change the path of vehicles, change the types of vehicles or characteristics of the vehicles (e.g., vehicles with more axels, lower tire pressure, etc.), additional compaction can be avoided, at least to some extent. Identifying avoidable compaction is indicated by block 306. The projected yield impact map generation logic 224 can generate the yield impact map 228 to show a wide variety of other items as well, and this is indicated by block 308. [0056]) and have associated setting values (Control signal generator 132 then generates any desired control signals to control the controllable systems (or controlled systems) 134 based upon the compaction impact maps, the projected yield impact map, the avoidable compaction areas, the yield impacting zones (or sensitive areas 184), the machine properties, the worksite properties and/or the operating variables. This is indicated by block 310 in the flow diagram of FIG. 4. [0057]); and
generate control signals to control the work machine actuator (fig. 4b, step 316; Tire inflation signal generation logic 198 can generate tire inflation control signals to change tire pressure, based upon the particular location of mobile machine 102 relative to the yield impacting zones, or sensitive areas 184, and based upon the avoidable compaction areas identified by yield impact map 128. This is indicated by block 316 in the flow diagram of FIG. 4. [0058]) based on the geographic position of the work machine relative to the plurality of control zones and the setting values associated with the control zones (fig. 4b, step 310; Control signal generator 132 then generates any desired control signals to control the controllable systems (or controlled systems) 134 based upon the compaction impact maps, the projected yield impact map, the avoidable compaction areas, the yield impacting zones (or sensitive areas 184), the machine properties, the worksite properties and/or the operating variables. This is indicated by block 310 in the flow diagram of FIG. 4. [0057]).
Regarding claim 2:
Blink discloses all the limitations of claim 1, upon which this claim is dependent.
Blink further teaches:
wherein the control system is configured to generate the set of clusters based on different value ranges (Sensitive area identifier 180, in one example, includes plant locator logic 188, root zone extrapolator logic 190, machine/soil data influence determination logic 192, cost function logic 194, and it can include other items 196. Dynamic adjustment signal generator 182 illustratively includes tire inflation signal generation logic 198, steering signal generation logic 200, path plan signal generation logic 202, alert/other UI signal generation logic 204, and it can include other items 206. [0040]; Cost function logic 194 illustratively applies a cost function that generates a value indicative of a cost of the machine traveling over different areas of the field. For instance, the value generated by the cost function may illustratively drop, as the machine travels further and further from the plant location, and root zone (e.g., as it travels further from the sensitive areas 184). [0043]).
Regarding claim 3:
Blink discloses all the limitations of claim 1, upon which this claim is dependent.
Blink further teaches:
wherein the variable values represent agronomic conditions (Soil data 112 can include a wide variety of different types of information about the soil over which mobile machine 102 is traveling. For instance, it can include the soil type, the soil moisture level, or a wide variety of other soil characteristics. Historic compaction map data 114 can represent a historic compaction map that is indicative of a compaction state of the soil based on historic activities or a direct measurement, for example. The map can reflect, for instance, the estimated or measured compaction of the soil, throughout the geographical area of the worksite (e.g. field) given its soil type, given the number of historical passes over the soil by mobile machine 102 or other mobile machines, the location of those passes, etc [0021]; Systems 128 and 130 and generator 132 also then illustratively obtain worksite (e.g., field) properties. This is indicated by block 256. Such properties can again include a wide variety of information. The properties can include historical yield data 258, a vegetation index 260, and historical compaction data 262. They can be obtained from sensors 118 or a data store as indicated by block 264. They can include soil type 266, weather information 268, crop location 270, and a wide variety of other information 272. [0049]).
Regarding claim 6:
Blink discloses all the limitations of claim 3, upon which this claim is dependent.
Blink further teaches:
wherein the control system is configured to identify the plurality of control zones (Yield impact map generation logic 224 can then generate a map that shows various items. For instance, it can show avoidable compaction areas where, if future operations are adjusted, such as to change the path of vehicles, change the types of vehicles or characteristics of the vehicles (e.g., vehicles with more axels, lower tire pressure, etc.), additional compaction can be avoided, at least to some extent. Identifying avoidable compaction is indicated by block 306. The projected yield impact map generation logic 224 can generate the yield impact map 228 to show a wide variety of other items as well, and this is indicated by block 308. [0056]) based on at least one of:
responsiveness of the work machine actuator (Yield impact map generation logic 224 can then generate a map that shows various items. For instance, it can show avoidable compaction areas where, if future operations are adjusted, such as to change the path of vehicles, change the types of vehicles or characteristics of the vehicles (e.g., vehicles with more axels, lower tire pressure, etc.), additional compaction can be avoided, at least to some extent. Identifying avoidable compaction is indicated by block 306. The projected yield impact map generation logic 224 can generate the yield impact map 228 to show a wide variety of other items as well, and this is indicated by block 308. [0056]); or
setting limits of the work machine actuator (Yield impact map generation logic 224 can then generate a map that shows various items. For instance, it can show avoidable compaction areas where, if future operations are adjusted, such as to change the path of vehicles, change the types of vehicles or characteristics of the vehicles (e.g., vehicles with more axels, lower tire pressure, etc.), additional compaction can be avoided, at least to some extent. Identifying avoidable compaction is indicated by block 306. The projected yield impact map generation logic 224 can generate the yield impact map 228 to show a wide variety of other items as well, and this is indicated by block 308. [0056]).
Regarding claim 7:
Blink discloses all the limitations of claim 1, upon which this claim is dependent.
Blink further teaches:
wherein the geospatial control zone constraint is based on a target path of the work machine across the worksite (a designated traffic area (or sacrifice area) is identified and the equipment is controlled to stay on this area. This can result in high compaction, but overall lower compaction across the field. [0044]; examiner notes that by creating sacrificial areas, this effects how the sensitive areas are created knowing there are designated areas to sacrifice versus minimizing compaction everywhere.).
Regarding claim 8:
Blink discloses all the limitations of claim 7, upon which this claim is dependent.
Blink further teaches:
wherein the geospatial control zone constraint is based dimensions of the work machine (At some point, mapping system 128, yield impact determination system 130 and/or control signal generator 132 illustratively obtain machine properties or characteristics relative to machine 102. This is indicated by block 242. They can be obtained from sensors 118, as indicated by block 244. They can be obtained from a data store (such as data store 120 that stores those properties) or from user inputs or other inputs. This is indicated by block 246. The machine properties can include a wide variety of different properties such as the number of axels 248, the machine weight 250, track/tire parameters (such as track width or tire inflation pressure, etc.) 252, or a wide variety of other machine properties 254. [0048]).
Regarding claim 13:
Blank teaches:
A computer-implemented method (logic systems as shown in fig. 1; fig. 1, aggregation logic 122, slip estimation logic 124, yield impact determination system 130, control signal generator 132, top soil compaction stress mapping logic 154, subsoil compaction stress mapping logic 156) comprising:
receiving position information indicating a geographic position of a work machine on a worksite (Position sensor 138 illustratively senses a geographic position of mobile machine 102 and generates a position signal indicative of that position. Sensor 138 can be, for instance, a global positioning system (GPS) receiver, a dead reckoning sensor, a cellular triangulation sensor, or a wide variety of other sensors. [0024]);
receiving indication of a thematic map of the worksite  (Architecture 100 also shows that mobile machine 102 can receive soil data 112 and historical compaction map data 114. [0021]; Mapping system 128 can include logic for generating a single soil map, or for generating a soil map for top soil and a soil map for subsoil. In one example, system 128 includes top soil compaction stress mapping logic 154, subsoil compaction stress mapping logic 156, and it can include a wide variety of other items 158. [0023]) that maps variable values to different geographic locations on the worksite (Data items 112 and 114 may be received over network 108 from one or more remote systems 106, or they can be received directly, such as through an operator input or otherwise. Soil data 112 can include a wide variety of different types of information about the soil over which mobile machine 102 is traveling. For instance, it can include the soil type, the soil moisture level, or a wide variety of other soil characteristics. Historic compaction map data 114 can represent a historic compaction map that is indicative of a compaction state of the soil based on historic activities or a direct measurement, for example. The map can reflect, for instance, the estimated or measured compaction of the soil, throughout the geographical area of the worksite (e.g. field) given its soil type, given the number of historical passes over the soil by mobile machine 102 or other mobile machines, the location of those passes, etc [0021]);
generating a set of clusters (Sensitive area identifier 180 illustratively generates a representation of sensitive areas 184 that can be provided, along with vehicle location/path indicator 186 to dynamic adjustment signal generator 182. [0039]) based on the variable values (Sensitive area identifier 180, in one example, includes plant locator logic 188, root zone extrapolator logic 190, machine/soil data influence determination logic 192, cost function logic 194, and it can include other items 196. [0040]) and a geospatial control zone constraint (Also, at some point, sensitive area identifier 180 generates the sensitive area representation 184 that represents areas in the field that will be sensitive to additional soil compaction, with respect to yield. Determination of these types of yield impacting zones in the field is indicated by block 284 in the flow diagram of FIG. 4. As discussed above with respect to FIG. 2, this can be done by identifying the plant location as indicated by block 286, and extrapolating the root zone as indicated by block 288, and then identifying the yield impacting zones (or sensitive areas) from that information, as indicated by block 290. The yield impacting zones can be determined in a wide variety of other ways as well, and this is indicated by block 292. [0051]);
identify, based on the set of clusters (Projected yield adjustment logic 222 then generates a projected yield impact map based on the compaction correlation metric 221. This is indicated by block 302. For instance, it can apply the compaction correlation metric 221 to a projected yield map for the field to adjust the projected yield map, based upon the compaction correlation metric 221. By way of example, it may be that the projected yield map projects a yield for the field but does not consider the affect of additional soil compaction on the yield. Projected yield adjustment logic 222 can apply the correlation metric 221 to adjust the projected yield values for the field, based upon additional soil compaction that has occurred, or that is estimated to occur in the field. Applying the compaction correlation metric 221 to the projected field map is indicated by block 304. [0055]), a plurality of control zones that are correlated to the worksite (Yield impact map generation logic 224 can then generate a map that shows various items. For instance, it can show avoidable compaction areas where, if future operations are adjusted, such as to change the path of vehicles, change the types of vehicles or characteristics of the vehicles (e.g., vehicles with more axels, lower tire pressure, etc.), additional compaction can be avoided, at least to some extent. Identifying avoidable compaction is indicated by block 306. The projected yield impact map generation logic 224 can generate the yield impact map 228 to show a wide variety of other items as well, and this is indicated by block 308. [0056]) and have associated setting values (Control signal generator 132 then generates any desired control signals to control the controllable systems (or controlled systems) 134 based upon the compaction impact maps, the projected yield impact map, the avoidable compaction areas, the yield impacting zones (or sensitive areas 184), the machine properties, the worksite properties and/or the operating variables. This is indicated by block 310 in the flow diagram of FIG. 4. [0057]); and
generating control signals to control the work machine (fig. 4b, step 316; Tire inflation signal generation logic 198 can generate tire inflation control signals to change tire pressure, based upon the particular location of mobile machine 102 relative to the yield impacting zones, or sensitive areas 184, and based upon the avoidable compaction areas identified by yield impact map 128. This is indicated by block 316 in the flow diagram of FIG. 4. [0058]) based on the geographic position of the work machine relative to the plurality of control zones and the setting values associated with the control zones (fig. 4b, step 310; Control signal generator 132 then generates any desired control signals to control the controllable systems (or controlled systems) 134 based upon the compaction impact maps, the projected yield impact map, the avoidable compaction areas, the yield impacting zones (or sensitive areas 184), the machine properties, the worksite properties and/or the operating variables. This is indicated by block 310 in the flow diagram of FIG. 4. [0057]).
Regarding claim 15:
Blink discloses all the limitations of claim 13, upon which this claim is dependent.
Blink further teaches:
wherein the geospatial control zone constraint is based on a target path of the work machine across the worksite (a designated traffic area (or sacrifice area) is identified and the equipment is controlled to stay on this area. This can result in high compaction, but overall lower compaction across the field. [0044]; examiner notes that by creating sacrificial areas, this effects how the sensitive areas are created knowing there are designated areas to sacrifice versus minimizing compaction everywhere.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US PUB NO 2018/0257657) in view of Ethington (US PAT NO 11,080,798).
Regarding claim 4:
Blink discloses all the limitations of claim 3, upon which this claim is dependent.
Blink further teaches:
wherein the variable values represent [normalized difference] vegetation index [(NDVI)] data (a vegetation index 260 [0049]).
Blink does not explicitly teach, however Ethington teaches:
wherein the variable values represent normalized difference vegetation index (NDVI) data (The field health advisor module receives and processes all such data points (along with field image data) to determine and identify a crop health index for each location in each field identified by the user each time a new field image is available. In an example embodiment, the field health advisor module determines a crop health index as a normalized difference vegetation index (“NDVI”) based on at least one near-infrared (“NIR”) reflectance value and at least one visible spectrum reflectance value at each raster location in the field. In another example embodiment, the crop health index is a NDVI based on multispectral reflectance. [col 21, lines 32-43]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blank to include the teachings as taught by Ethington because “managing crop harvesting activities is implemented by a harvest advisor computing device in communication with a memory. The method includes receiving an initial date of a crop within a field, receiving an initial moisture value associated with the crop and the initial date, and receiving a target harvest moisture value associated with the crop. The method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning. [Ethington, Abstract]”
Regarding claim 5:
Blink discloses all the limitations of claim 1, upon which this claim is dependent.
Blink does not explicitly teach, however Ethington teaches:
wherein the variable values represent topography of the worksite (Grower 110 provides field definition data 160 descriptive of the location, layout, geography, and topography of fields 120 via user devices 112, 114, 116, and/or 118. In an example embodiment, grower 110 may provide field definition data 160 to agricultural intelligence computer system 150 by accessing a map (served by agricultural intelligence computer system 150) on user device 112, 114, 116, and/or 118 and selecting specific CLUs that have been graphically shown on the map. In an alternative embodiment, grower 110 may identify field definition data 160 by accessing a map (served by agricultural intelligence computer system 150) on user device 112, 114, 116, and/or 118 and drawing boundaries of fields 120 (or, more specifically, field 122 and field 124) over the map. Such CLU selection or map drawings represent geographic identifiers. In alternative embodiments, the user may identify field definition data 160 by accessing field definition data 160 (provided as shape files or in a similar format) from the U.S. Department of Agriculture Farm Service Agency or other source via the user device and providing such field definition data 160 to the agricultural intelligence computer system. The land identified by “field definition data” may be referred to as a “field” or “land tract.” As used herein, the land farmed, or “land tract”, is contained in a region that may be referred to as a “field region.” Such a “field region” may be coextensive with, for example, temperature grids or precipitation grids, as used and defined below. [col 25, lines 32-58]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blank to include the teachings as taught by Ethington because “managing crop harvesting activities is implemented by a harvest advisor computing device in communication with a memory. The method includes receiving an initial date of a crop within a field, receiving an initial moisture value associated with the crop and the initial date, and receiving a target harvest moisture value associated with the crop. The method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning. [Ethington, Abstract]”
Regarding claim 14:
Blink discloses all the limitations of claim 13, upon which this claim is dependent.
Blink further teaches:
and wherein generating the set of clusters comprises: generating the set of clusters based on different value ranges (Sensitive area identifier 180, in one example, includes plant locator logic 188, root zone extrapolator logic 190, machine/soil data influence determination logic 192, cost function logic 194, and it can include other items 196. Dynamic adjustment signal generator 182 illustratively includes tire inflation signal generation logic 198, steering signal generation logic 200, path plan signal generation logic 202, alert/other UI signal generation logic 204, and it can include other items 206. [0040]; Cost function logic 194 illustratively applies a cost function that generates a value indicative of a cost of the machine traveling over different areas of the field. For instance, the value generated by the cost function may illustratively drop, as the machine travels further and further from the plant location, and root zone (e.g., as it travels further from the sensitive areas 184). [0043]).
Blink does not explicitly teach, however Ethington teaches:
wherein the variable values represent at least one of agronomic conditions (The field health advisor module receives and processes all such data points (along with field image data) to determine and identify a crop health index for each location in each field identified by the user each time a new field image is available. In an example embodiment, the field health advisor module determines a crop health index as a normalized difference vegetation index (“NDVI”) based on at least one near-infrared (“NIR”) reflectance value and at least one visible spectrum reflectance value at each raster location in the field. In another example embodiment, the crop health index is a NDVI based on multispectral reflectance. [col 21, lines 32-43]) and topography (Grower 110 provides field definition data 160 descriptive of the location, layout, geography, and topography of fields 120 via user devices 112, 114, 116, and/or 118. In an example embodiment, grower 110 may provide field definition data 160 to agricultural intelligence computer system 150 by accessing a map (served by agricultural intelligence computer system 150) on user device 112, 114, 116, and/or 118 and selecting specific CLUs that have been graphically shown on the map. In an alternative embodiment, grower 110 may identify field definition data 160 by accessing a map (served by agricultural intelligence computer system 150) on user device 112, 114, 116, and/or 118 and drawing boundaries of fields 120 (or, more specifically, field 122 and field 124) over the map. Such CLU selection or map drawings represent geographic identifiers. In alternative embodiments, the user may identify field definition data 160 by accessing field definition data 160 (provided as shape files or in a similar format) from the U.S. Department of Agriculture Farm Service Agency or other source via the user device and providing such field definition data 160 to the agricultural intelligence computer system. The land identified by “field definition data” may be referred to as a “field” or “land tract.” As used herein, the land farmed, or “land tract”, is contained in a region that may be referred to as a “field region.” Such a “field region” may be coextensive with, for example, temperature grids or precipitation grids, as used and defined below. [col 25, lines 32-58]) of the worksite,
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blank to include the teachings as taught by Ethington because “managing crop harvesting activities is implemented by a harvest advisor computing device in communication with a memory. The method includes receiving an initial date of a crop within a field, receiving an initial moisture value associated with the crop and the initial date, and receiving a target harvest moisture value associated with the crop. The method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning. [Ethington, Abstract]”
Claims 9 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blank (US PUB NO 2018/0257657) in view of Bischoff (US PUB NO 2014/0215984).
Regarding claim 9:
Blink discloses all the limitations of claim 7, upon which this claim is dependent.
Blink does not explicitly teach, however Bischoff teaches:
wherein the geospatial constraint represents a minimum control zone distance along the target path of the work machine (In order to avoid unnecessary adjustments of the actuator, in step (b), the control device can ignore changes of the characteristics of the field in the electronic map, if they are valid only over distances that fall short of a minimum value. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blank to include the teachings as taught by Bischoff “in order to avoid unnecessary adjustments of the actuator, in step (b), the control device can ignore changes of the characteristics of the field in the electronic map, if they are valid only over distances that fall short of a minimum value. [Bischoff, 0028]”. This reduces/ eliminates rapid cycling of the actuator which should prolong the life of the equipment.
Regarding claim 16:
Blink discloses all the limitations of claim 15, upon which this claim is dependent.
Blink further teaches:
wherein the geospatial control zone constraint is based dimensions of the work machine (At some point, mapping system 128, yield impact determination system 130 and/or control signal generator 132 illustratively obtain machine properties or characteristics relative to machine 102. This is indicated by block 242. They can be obtained from sensors 118, as indicated by block 244. They can be obtained from a data store (such as data store 120 that stores those properties) or from user inputs or other inputs. This is indicated by block 246. The machine properties can include a wide variety of different properties such as the number of axels 248, the machine weight 250, track/tire parameters (such as track width or tire inflation pressure, etc.) 252, or a wide variety of other machine properties 254. [0048]).
Blink does not explicitly teach, however Bischoff teaches:
and represents a minimum control zone distance along the target path of the work machine (In order to avoid unnecessary adjustments of the actuator, in step (b), the control device can ignore changes of the characteristics of the field in the electronic map, if they are valid only over distances that fall short of a minimum value. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blank to include the teachings as taught by Bischoff “in order to avoid unnecessary adjustments of the actuator, in step (b), the control device can ignore changes of the characteristics of the field in the electronic map, if they are valid only over distances that fall short of a minimum value. [Bischoff, 0028]”. This reduces/ eliminates rapid cycling of the actuator which should prolong the life of the equipment.
Claims 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US PUB NO 2018/0257657) in view of Shriver (US PUB NO 2016/0239709).
Regarding claim 10:
Blink discloses all the limitations of claim 1, upon which this claim is dependent.
Blink does not explicitly teach, however Shriver teaches:
generate cluster probabilities for points on the thematic map based on the variable values corresponding to the points (Normalizing the parameter value for the first pixel can include determining which percentile the first pixel's parameter value falls into, relative to the parameter values of the normalizing pixel population. Alternatively, normalizing the image element values can include determining the probability of each image element's parameter value, given the parameter value distribution of the normalizing population. The probability can subsequently be used as the normalized value, or be used in any other suitable manner. [0065]), wherein the cluster probabilities represent a probability of each point being in one of the clusters (determining the probability of each image element's parameter value [0065]); and
generate the set of clusters based on the cluster probabilities (generating geographic region performance values S150 can include identifying and/or removing outliers. In one example, outliers can be identified within the normalizing population. Outliers can result from mislabeled geographic sub-regions (e.g., where a portion of a corn field is accidentally recorded as growing wheat), mistreatment of the geographic sub-region (e.g., where a portion of the corn field is accidentally over-fertilized), or result in any other suitable manner. Outliers can be identified as image elements having values falling within a predetermined percentile (e.g., within the 20th percentile), values falling outside a predetermined percentile (e.g., above the 90th percentile, etc.), values falling outside a predetermined percentile range, values below a threshold probability of occurrence (e.g., below 40% probability of occurrence), normalized values below a threshold probability of occurrence given the normalized values of the pixel's neighbors, or be identified in any other suitable manner. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blink to include the teachings as taught by Shriver “for measuring performance of a geographic region from an image including a set of image elements includes: receiving the image corresponding to a time unit, generating a geographic region performance map for the image, combining the geographic region performance map with a second geographic region performance map, and generating a geographic region performance summary map. [Shriver, abstract]”.
Regarding claim 11:
Blink in view of Shriver discloses all the limitations of claim 10, upon which this claim is dependent.
Blink further teaches:
wherein the control system is configured to generate the clusters by selecting a first cluster (sensitive areas 184 [0039]) in a first region along a target machine path on the field (Sensitive area identifier 180 illustratively generates a representation of sensitive areas 184 that can be provided, along with vehicle location/path indicator 186 to dynamic adjustment signal generator 182. [0039]) 
Shriver further teaches:
wherein the control system is configured to generate the clusters by selecting a first cluster in a first region along a target machine path on the field (As shown in FIGS. 4 and 5, the method 100 can additionally or alternatively include generating a crop input prescription S180, which functions to enable variable rate crop treatment and management. The crop input prescription (generating a crop treatment prescription) can be based on any number of geographic region performance summary maps generated as in S160. Additionally or alternatively, generating a crop input prescription S180 can be based on the individual geographic region performance maps generated as in S120, vegetative performance values of the geographic region, soil data (e.g., soil texture, soil hydraulic properties, soil organic matter, etc.), weather data (e.g., daily temperature, precipitation, radiation, etc.), user-inputted information, and/or crop management data (e.g., user-inputted data, historic seeding prescriptions, etc.). [0083]) based on the cluster probabilities of points in the first region (generating geographic region performance values S150 can include identifying and/or removing outliers. In one example, outliers can be identified within the normalizing population. Outliers can result from mislabeled geographic sub-regions (e.g., where a portion of a corn field is accidentally recorded as growing wheat), mistreatment of the geographic sub-region (e.g., where a portion of the corn field is accidentally over-fertilized), or result in any other suitable manner. Outliers can be identified as image elements having values falling within a predetermined percentile (e.g., within the 20th percentile), values falling outside a predetermined percentile (e.g., above the 90th percentile, etc.), values falling outside a predetermined percentile range, values below a threshold probability of occurrence (e.g., below 40% probability of occurrence), normalized values below a threshold probability of occurrence given the normalized values of the pixel's neighbors, or be identified in any other suitable manner. [0066]).
Regarding claim 12:
Blink in view of Shriver discloses all the limitations of claim 11, upon which this claim is dependent.
Blink further teaches:
wherein the selecting the first cluster comprising identifying a region along the machine path having points with a highest probability of being in the first cluster (sensitive area identifier 180 generates the sensitive area representation 184 that represents areas in the field that will be sensitive to additional soil compaction, with respect to yield. Determination of these types of yield impacting zones in the field is indicated by block 284 in the flow diagram of FIG. 4. As discussed above with respect to FIG. 2, this can be done by identifying the plant location as indicated by block 286, and extrapolating the root zone as indicated by block 288, and then identifying the yield impacting zones (or sensitive areas) from that information, as indicated by block 290. The yield impacting zones can be determined in a wide variety of other ways as well, and this is indicated by block 292. [0051]; examiner notes that Blink does not use “probability” bust employs a cost function which could operate off probability due to soil compaction. In light of Shriver explicitly teaching probability it would be obvious for Blink to use probability as a metric for categorizing zones.), and further comprising selecting a second cluster in a second region along the machine path based on the cluster probabilities of points in the second region (examiner notes that the above section creates multiple zones, one of which would be the second zone.). 
Shriver further teaches:
wherein the selecting the first cluster comprising identifying a region along the machine path (The application of the crop input is preferably capable of being varied at least at the granularity level of the land dimensions corresponding to an image element of the image. For example, if a geographic region corresponds to 5 square meters of a field, and an image element corresponds to 0.1 square meters of the field, the crop input prescription can preferably vary application of the crop input at the resolution of at least 0.1 square meters. However, the crop input prescription can vary crop input application at any suitable granularity level (e.g., with respect to distance, geographic region, geographic sub-region, image elements, etc.). Generation of a crop input prescription S180 can additionally or alternatively be based on user-selected preferences (e.g., types of crop input, supply of crop input, preferred range of amount of crop input application, preferred times of crop input application, etc.). For example, a user can input an amount and type of seeding supply available, and a crop input prescription can be generated in accordance with the user-inputted limitations. [0083]) having points with a highest probability of being in the first cluster (normalizing the image element values can include determining the probability of each image element's parameter value, given the parameter value distribution of the normalizing population. The probability can subsequently be used as the normalized value, or be used in any other suitable manner. [0065]; generating a crop input prescription S180 can be based on the individual geographic region performance maps generated as in S120, vegetative performance values of the geographic region, soil data (e.g., soil texture, soil hydraulic properties, soil organic matter, etc.), weather data (e.g., daily temperature, precipitation, radiation, etc.), user-inputted information, and/or crop management data (e.g., user-inputted data, historic seeding prescriptions, etc.). [0083]), and further comprising selecting a second cluster in a second region along the machine path based on the cluster probabilities of points in the second region (examiner notes that the above quoted section creates multiple groups based on zone performance and crop designation. See also figs 2-3.). 
Regarding claim 17:
Blink discloses all the limitations of claim 13, upon which this claim is dependent.
Blink further teaches:
Blink does not explicitly teach, however Shriver teaches:
generating cluster probabilities for points on the thematic map based on the variable values corresponding to the points (Normalizing the parameter value for the first pixel can include determining which percentile the first pixel's parameter value falls into, relative to the parameter values of the normalizing pixel population. Alternatively, normalizing the image element values can include determining the probability of each image element's parameter value, given the parameter value distribution of the normalizing population. The probability can subsequently be used as the normalized value, or be used in any other suitable manner. [0065]), wherein the cluster probabilities represent a probability of each point being in one of the clusters (determining the probability of each image element's parameter value [0065]); and
generating the set of clusters based on the cluster probabilities (generating geographic region performance values S150 can include identifying and/or removing outliers. In one example, outliers can be identified within the normalizing population. Outliers can result from mislabeled geographic sub-regions (e.g., where a portion of a corn field is accidentally recorded as growing wheat), mistreatment of the geographic sub-region (e.g., where a portion of the corn field is accidentally over-fertilized), or result in any other suitable manner. Outliers can be identified as image elements having values falling within a predetermined percentile (e.g., within the 20th percentile), values falling outside a predetermined percentile (e.g., above the 90th percentile, etc.), values falling outside a predetermined percentile range, values below a threshold probability of occurrence (e.g., below 40% probability of occurrence), normalized values below a threshold probability of occurrence given the normalized values of the pixel's neighbors, or be identified in any other suitable manner. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blink to include the teachings as taught by Shriver “for measuring performance of a geographic region from an image including a set of image elements includes: receiving the image corresponding to a time unit, generating a geographic region performance map for the image, combining the geographic region performance map with a second geographic region performance map, and generating a geographic region performance summary map. [Shriver, abstract]”.
Regarding claim 18:
Blink discloses all the limitations of claim 17, upon which this claim is dependent.
Blink further teaches:
selecting a first cluster (sensitive areas 184 [0039]) in a first region along a target machine path on the field (Sensitive area identifier 180 illustratively generates a representation of sensitive areas 184 that can be provided, along with vehicle location/path indicator 186 to dynamic adjustment signal generator 182. [0039]) 
selecting a second cluster in a second region along the machine path based on the cluster probabilities of points in the second region (examiner notes that the above section creates multiple zones, one of which would be the second zone.). 
Blink does not explicitly teach, however Shriver teaches:
selecting a first cluster in a first region along a target machine path on the field (As shown in FIGS. 4 and 5, the method 100 can additionally or alternatively include generating a crop input prescription S180, which functions to enable variable rate crop treatment and management. The crop input prescription (generating a crop treatment prescription) can be based on any number of geographic region performance summary maps generated as in S160. Additionally or alternatively, generating a crop input prescription S180 can be based on the individual geographic region performance maps generated as in S120, vegetative performance values of the geographic region, soil data (e.g., soil texture, soil hydraulic properties, soil organic matter, etc.), weather data (e.g., daily temperature, precipitation, radiation, etc.), user-inputted information, and/or crop management data (e.g., user-inputted data, historic seeding prescriptions, etc.). [0083]) based on the cluster probabilities of points in the first region (generating geographic region performance values S150 can include identifying and/or removing outliers. In one example, outliers can be identified within the normalizing population. Outliers can result from mislabeled geographic sub-regions (e.g., where a portion of a corn field is accidentally recorded as growing wheat), mistreatment of the geographic sub-region (e.g., where a portion of the corn field is accidentally over-fertilized), or result in any other suitable manner. Outliers can be identified as image elements having values falling within a predetermined percentile (e.g., within the 20th percentile), values falling outside a predetermined percentile (e.g., above the 90th percentile, etc.), values falling outside a predetermined percentile range, values below a threshold probability of occurrence (e.g., below 40% probability of occurrence), normalized values below a threshold probability of occurrence given the normalized values of the pixel's neighbors, or be identified in any other suitable manner. [0066]), and
selecting a second cluster in a second region along the machine path based on the cluster probabilities of points in the second region (examiner notes that the above quoted section creates multiple groups based on zone performance and crop designation. See also figs 2-3.). 
Regarding claim 19:
Blink teaches:
A work machine (Mobile machine 102 can be any of a variety of different mobile machines, such as an agricultural machine, a construction machine, a turf management machine, among others. [0019]) comprising:
a work machine actuator (one or more controlled systems 134, and it can include a wide variety of other machine functionality 136 [0022]);
a position sensor configured to sense a geographic position of the work machine on a worksite (Position sensor 138 illustratively senses a geographic position of mobile machine 102 and generates a position signal indicative of that position. Sensor 138 can be, for instance, a global positioning system (GPS) receiver, a dead reckoning sensor, a cellular triangulation sensor, or a wide variety of other sensors. [0024]); and
a control system (logic systems as shown in fig. 1; fig. 1, aggregation logic 122, slip estimation logic 124, yield impact determination system 130, control signal generator 132, top soil compaction stress mapping logic 154, subsoil compaction stress mapping logic 156) configured to:
receive an indication of a thematic map of the worksite (Architecture 100 also shows that mobile machine 102 can receive soil data 112 and historical compaction map data 114. [0021]; Mapping system 128 can include logic for generating a single soil map, or for generating a soil map for top soil and a soil map for subsoil. In one example, system 128 includes top soil compaction stress mapping logic 154, subsoil compaction stress mapping logic 156, and it can include a wide variety of other items 158. [0023]) that maps variable values to different geographic locations on the worksite (Data items 112 and 114 may be received over network 108 from one or more remote systems 106, or they can be received directly, such as through an operator input or otherwise. Soil data 112 can include a wide variety of different types of information about the soil over which mobile machine 102 is traveling. For instance, it can include the soil type, the soil moisture level, or a wide variety of other soil characteristics. Historic compaction map data 114 can represent a historic compaction map that is indicative of a compaction state of the soil based on historic activities or a direct measurement, for example. The map can reflect, for instance, the estimated or measured compaction of the soil, throughout the geographical area of the worksite (e.g. field) given its soil type, given the number of historical passes over the soil by mobile machine 102 or other mobile machines, the location of those passes, etc [0021]);
generate a set of clusters (Sensitive area identifier 180 illustratively generates a representation of sensitive areas 184 that can be provided, along with vehicle location/path indicator 186 to dynamic adjustment signal generator 182. [0039]) based on [the cluster probabilities] and a geospatial control zone constraint (Also, at some point, sensitive area identifier 180 generates the sensitive area representation 184 that represents areas in the field that will be sensitive to additional soil compaction, with respect to yield. Determination of these types of yield impacting zones in the field is indicated by block 284 in the flow diagram of FIG. 4. As discussed above with respect to FIG. 2, this can be done by identifying the plant location as indicated by block 286, and extrapolating the root zone as indicated by block 288, and then identifying the yield impacting zones (or sensitive areas) from that information, as indicated by block 290. The yield impacting zones can be determined in a wide variety of other ways as well, and this is indicated by block 292. [0051]);
identify, based on the set of clusters (Projected yield adjustment logic 222 then generates a projected yield impact map based on the compaction correlation metric 221. This is indicated by block 302. For instance, it can apply the compaction correlation metric 221 to a projected yield map for the field to adjust the projected yield map, based upon the compaction correlation metric 221. By way of example, it may be that the projected yield map projects a yield for the field but does not consider the affect of additional soil compaction on the yield. Projected yield adjustment logic 222 can apply the correlation metric 221 to adjust the projected yield values for the field, based upon additional soil compaction that has occurred, or that is estimated to occur in the field. Applying the compaction correlation metric 221 to the projected field map is indicated by block 304. [0055]), a plurality of control zones that are correlated to the worksite (Yield impact map generation logic 224 can then generate a map that shows various items. For instance, it can show avoidable compaction areas where, if future operations are adjusted, such as to change the path of vehicles, change the types of vehicles or characteristics of the vehicles (e.g., vehicles with more axels, lower tire pressure, etc.), additional compaction can be avoided, at least to some extent. Identifying avoidable compaction is indicated by block 306. The projected yield impact map generation logic 224 can generate the yield impact map 228 to show a wide variety of other items as well, and this is indicated by block 308. [0056]) and have associated setting values (Control signal generator 132 then generates any desired control signals to control the controllable systems (or controlled systems) 134 based upon the compaction impact maps, the projected yield impact map, the avoidable compaction areas, the yield impacting zones (or sensitive areas 184), the machine properties, the worksite properties and/or the operating variables. This is indicated by block 310 in the flow diagram of FIG. 4. [0057]); and
generate control signals to control the work machine actuator (fig. 4b, step 316; Tire inflation signal generation logic 198 can generate tire inflation control signals to change tire pressure, based upon the particular location of mobile machine 102 relative to the yield impacting zones, or sensitive areas 184, and based upon the avoidable compaction areas identified by yield impact map 128. This is indicated by block 316 in the flow diagram of FIG. 4. [0058]) based on the geographic position of the work machine relative to the plurality of control zones and the setting values associated with the control zones (fig. 4b, step 310; Control signal generator 132 then generates any desired control signals to control the controllable systems (or controlled systems) 134 based upon the compaction impact maps, the projected yield impact map, the avoidable compaction areas, the yield impacting zones (or sensitive areas 184), the machine properties, the worksite properties and/or the operating variables. This is indicated by block 310 in the flow diagram of FIG. 4. [0057]).
Blink does not explicitly teach, however Shriver teaches:
generate cluster probabilities for points on the thematic map based on the variable values corresponding to the points (Normalizing the parameter value for the first pixel can include determining which percentile the first pixel's parameter value falls into, relative to the parameter values of the normalizing pixel population. Alternatively, normalizing the image element values can include determining the probability of each image element's parameter value, given the parameter value distribution of the normalizing population. The probability can subsequently be used as the normalized value, or be used in any other suitable manner. [0065]), wherein the cluster probabilities represent a probability of each point being in one of a plurality of different clusters (determining the probability of each image element's parameter value [0065]); and
generate the set of clusters based on the cluster probabilities (generating geographic region performance values S150 can include identifying and/or removing outliers. In one example, outliers can be identified within the normalizing population. Outliers can result from mislabeled geographic sub-regions (e.g., where a portion of a corn field is accidentally recorded as growing wheat), mistreatment of the geographic sub-region (e.g., where a portion of the corn field is accidentally over-fertilized), or result in any other suitable manner. Outliers can be identified as image elements having values falling within a predetermined percentile (e.g., within the 20th percentile), values falling outside a predetermined percentile (e.g., above the 90th percentile, etc.), values falling outside a predetermined percentile range, values below a threshold probability of occurrence (e.g., below 40% probability of occurrence), normalized values below a threshold probability of occurrence given the normalized values of the pixel's neighbors, or be identified in any other suitable manner. [0066])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Blink to include the teachings as taught by Shriver “for measuring performance of a geographic region from an image including a set of image elements includes: receiving the image corresponding to a time unit, generating a geographic region performance map for the image, combining the geographic region performance map with a second geographic region performance map, and generating a geographic region performance summary map. [Shriver, abstract]”.
Regarding claim 20:
Blink discloses all the limitations of claim 19, upon which this claim is dependent.
Blink further teaches:
selecting a first cluster (sensitive areas 184 [0039]) in a first region along a target machine path on the field (Sensitive area identifier 180 illustratively generates a representation of sensitive areas 184 that can be provided, along with vehicle location/path indicator 186 to dynamic adjustment signal generator 182. [0039]) 
selecting a second cluster in a second region along the machine path based on the cluster probabilities of points in the second region (examiner notes that the above section creates multiple zones, one of which would be the second zone.). 
Blink does not explicitly teach, however Shriver teaches:
selecting a first cluster in a first region along a target machine path on the field (As shown in FIGS. 4 and 5, the method 100 can additionally or alternatively include generating a crop input prescription S180, which functions to enable variable rate crop treatment and management. The crop input prescription (generating a crop treatment prescription) can be based on any number of geographic region performance summary maps generated as in S160. Additionally or alternatively, generating a crop input prescription S180 can be based on the individual geographic region performance maps generated as in S120, vegetative performance values of the geographic region, soil data (e.g., soil texture, soil hydraulic properties, soil organic matter, etc.), weather data (e.g., daily temperature, precipitation, radiation, etc.), user-inputted information, and/or crop management data (e.g., user-inputted data, historic seeding prescriptions, etc.). [0083]) based on the cluster probabilities of points in the first region (generating geographic region performance values S150 can include identifying and/or removing outliers. In one example, outliers can be identified within the normalizing population. Outliers can result from mislabeled geographic sub-regions (e.g., where a portion of a corn field is accidentally recorded as growing wheat), mistreatment of the geographic sub-region (e.g., where a portion of the corn field is accidentally over-fertilized), or result in any other suitable manner. Outliers can be identified as image elements having values falling within a predetermined percentile (e.g., within the 20th percentile), values falling outside a predetermined percentile (e.g., above the 90th percentile, etc.), values falling outside a predetermined percentile range, values below a threshold probability of occurrence (e.g., below 40% probability of occurrence), normalized values below a threshold probability of occurrence given the normalized values of the pixel's neighbors, or be identified in any other suitable manner. [0066]), and
selecting a second cluster in a second region along the machine path based on the cluster probabilities of points in the second region (examiner notes that the above quoted section creates multiple groups based on zone performance and crop designation. See also figs 2-3.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665